White, J.
—There is some difference in the form of a plea in ejectment, in the court of King’s Bench and common pleas in England. In the first, the defendant is admitted to defend by a general confession of lease, entry and ouster. In the other he is admitted as to such landsas are in his possession.
I am of opinion the plea is incorrect; it ought to relate to possession at least, and not to title deeds.
Overton, J.
—The practice in the King’s Bench seems most correct. The plea at least ought to relate to the possession of the defendant, and not to his title papers.
If proof of possession should be necessary at the trial, the terms proposed by the plea, would necessarily embarrass the plaintiff, because it would be attended with difficulty to prove the limits expressed in the title papers of the defendant; in many instances impracticable.
When confession is made to apply to possession, no injury can arise to the defendant: as his possession, between the plaintiff and himself, will be co-extensive with the limits expressed in his title; or so much of the land as interferes with the plaintiff.
Possession being a matter of notoriety, can be ascertained by the plaintiff; by proof, and will be *66considered as extending to all lands claimed by the defendant, and within the claim of the plaintiff.
The plea is irregular, and the defendant cannot be admitted on it.*
Campbell, J. concurred.

See Wils ed, Bac. Ab. C 410 Selwyn's N.P. 750, 751.